FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

AVINESH ANAND ROHIT,                       
                             Petitioner,           No. 10-70091
                   v.
                                                   Agency No.
                                                   A042-690-622
ERIC H. HOLDER     Jr., Attorney
General,                                             OPINION
                           Respondent.
                                           
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                    Argued and Submitted
         January 12, 2012—San Francisco, California

                     Filed February 29, 2012

     Before: J. Clifford Wallace and Milan D. Smith, Jr.,
  Circuit Judges, and Jed S. Rakoff, Senior District Judge.*

                    Opinion by Judge Wallace




   *The Honorable Jed S. Rakoff, Senior District Judge for the U.S. Dis-
trict Court for Southern New York, sitting by designation.

                                 2257
                      ROHIT v. HOLDER                   2259




                        COUNSEL

Raul Ray and Katarina Rost, Law Office of Raul Ray, San
Jose, California, for the petitioner.

Nancy K. Canter and Laura Halliday Hickein, Office of
Immigration Litigation, United States Department of Justice,
Washington, D.C., for the respondent.


                         OPINION

WALLACE, Senior Circuit Judge:

   Avinesh Anand Rohit petitions for review of a decision of
the Board of Immigration Appeals (Board) denying his appli-
cation for voluntary departure. We have jurisdiction under 8
U.S.C. § 1252, and we deny the petition.

                             I.

   Rohit was convicted for disorderly conduct involving pros-
titution under California Penal Code § 647(b) and attempting
to dissuade a witness or victim under California Penal Code
§ 136.1(c).
2260                   ROHIT v. HOLDER
   In Rohit’s removal proceeding, the immigration judge (IJ)
held that these statutes categorically constitute crimes involv-
ing moral turpitude, making Rohit removable under 8 U.S.C.
§ 1227(a)(2)(A)(ii). The IJ denied Rohit’s application for
relief in the form of asylum, withholding of removal, and pro-
tection under the Convention Against Torture, but did not
address his request for voluntary departure. The Board
affirmed the IJ’s decision, but remanded for the IJ to address
Rohit’s request for voluntary departure.

   On remand the IJ denied voluntary departure, and the
Board dismissed the appeal that followed. Rohit petitioned
this court for review of each of the preceding decisions. We
denied the petition for review as to his request for asylum,
withholding of removal, and relief under the Convention
Against Torture, but held that the Board had overlooked
Rohit’s argument that disorderly conduct involving prostitu-
tion does not involve moral turpitude. We remanded to the
Board to determine whether disorderly conduct involving
prostitution involves moral turpitude.

   On remand, the Board held that disorderly conduct involv-
ing prostitution is a crime involving moral turpitude. Relying
on its prior holding that dissuading a witness or victim
involves moral turpitude, the Board held that Rohit was
removable under 8 U.S.C. § 1227(a)(2)(A)(ii) for committing
two crimes involving moral turpitude. Rohit now petitions us
for review, arguing that he is not removable because disor-
derly conduct involving prostitution is not a crime involving
moral turpitude.

                              II.

   We are asked to determine whether violation of California
Penal Code § 647(b) is a crime involving moral turpitude
under 8 U.S.C. § 1227(a)(2)(A)(ii). When the Board has
issued a decision interpreting ambiguous terms in the Immi-
gration and Naturalization Act, we review its decision with
                       ROHIT v. HOLDER                     2261
some level of deference. Marmolejo-Campos v. Holder, 558
F.3d 903, 909 (9th Cir. 2009) (en banc).

   Congress has plenary power over immigration. United
States v. Hernandez-Guerrero, 147 F.3d 1075, 1076 (9th Cir.
1998). “ ‘[O]ver no conceivable subject is the legislative
power of Congress more complete than it is over’ the admis-
sion of aliens.” Fiallo v. Bell, 430 U.S. 787, 792 (1977), quot-
ing Oceanic Navigation Co. v. Stranahan, 214 U.S. 320, 339
(1909). In adopting the Immigration and Naturalization Act,
Congress delegated significant authority to promulgate rules
relating to immigration to the Attorney General and the
Board. Garcia v. Holder, 659 F.3d 1261, 1266 (9th Cir.
2011); see also 8 U.S.C. § 1103(g). In light of this delegation,
our first task in reviewing any decision by the Board is to
determine the proper level of deference to which the Board is
entitled.

   We give significant deference to the Board “(1) ‘when it
appears that Congress delegated authority to the agency gen-
erally to make rules carrying the force of law,’ and when (2)
‘the agency interpretation claiming deference was promul-
gated in the exercise of that authority.’ ” Marmolejo-Campos,
558 F.3d at 908, quoting United States v. Mead Corp., 533
U.S. 218, 226-27 (2001). Under these circumstances, we must
accept the Board’s interpretation if it is “ ‘based on a permis-
sible construction of the statute.’ ” Id. at 909, quoting Chev-
ron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467 U.S.
837, 843 (1984). Because the term “moral turpitude” is “the
quintessential example of an ambiguous phrase,” id., we
apply Chevron deference to the Board’s interpretations of that
term in its precedential decisions. Id. at 911. Where the Board
has determined “that certain conduct is morally turpitudinous
in a precedential decision, we apply Chevron deference
regardless of whether the order under review is the preceden-
tial decision itself or a subsequent unpublished order that
relies upon it.” Id.
2262                    ROHIT v. HOLDER
   On the other hand, when the Board issues an unpublished
opinion that interprets a statute without relying on a published
opinion, we give the decision less deference. Id. at 909. That
level of deference “varies ‘depend[ing] upon the thoroughness
evident in [the opinion’s] consideration, the validity of its rea-
soning, its consistency with earlier and later pronouncements,
and all those factors which give it power to persuade, if lack-
ing power to control.’ ” Id., quoting Skidmore v. Swift & Co.,
232 U.S. 134, 140 (1944).

   The Board’s decision here was unpublished, so its decision
that the conduct at issue involved moral turpitude is entitled
to Chevron deference only if it relies on a published decision
—that is, if a published decision addressed the same issue.
See Garcia-Quintero v. Gonzales, 455 F.3d 1006, 1014 (9th
Cir. 2006). The Attorney General does not assert that the
Board has ever found, in a published opinion, that solicitation
of prostitution is a crime involving moral turpitude. Rather, he
argues that this result flows naturally from precedential cases
holding that prostitution involves moral turpitude, see W., 4
I. & N. Dec. 401, 401-02 (Bd. Immigration Appeals 1951),
and that facilitating prostitution by renting a room with the
knowledge that it will be used for prostitution involves moral
turpitude, see Lambert, 11 I. & N. Dec. 340, 342 (Bd. Immi-
gration Appeals 1965). While these cases may support the
Board’s decision on the merits, they do not make its decision
precedential. Because the Board has not decided in a prece-
dential case whether Rohit’s conduct involves moral turpi-
tude, we apply Skidmore deference to its non-precedential
decision that it does. Marmolejo-Campos, 558 F.3d at 909-11.

                               III.

   [1] We now address whether California Penal Code
§ 647(b), which prohibits disorderly conduct involving prosti-
tution, is categorically a crime involving moral turpitude. As
set forth in Taylor v. United States, 495 U.S. 575 (1990), to
determine whether section 647(b) is a crime involving moral
                        ROHIT v. HOLDER                      2263
turpitude under 8 U.S.C. § 1227(a)(2)(A)(ii), we first employ
the categorical approach and, if the statutes are not a “categor-
ical match,” we apply a modified categorical approach.
Marmolejo-Campos, 558 F.3d at 912.

   [2] Under the categorical approach, we compare the statute
of conviction to the generic definition of moral turpitude. Id.
If the statute bans only actions that involve moral turpitude,
then it is categorically a crime involving moral turpitude. Id.
In other words, California Penal Code section 647(b) is a
“categorical match” with 8 U.S.C. § 1227(a)(2)(A)(ii) unless
there is “a realistic probability, not a theoretical possibility,
that the State would apply its statute to conduct that falls out-
side the generic definition” of moral turpitude. Gonzales v.
Duenas-Alvarez, 549 U.S. 183, 193 (2007).

   [3] The generic definition of “crimes involving moral tur-
pitude” encompasses crimes that “are base, vile, or depraved
—if they offend society’s most fundamental values, or shock
society’s conscience.” Navarro-Lopez v. Gonzales, 503 F.3d
1063, 1074 (9th Cir. 2007) (en banc) (Reinhardt, J., concur-
ring, writing for the majority), overruled on other grounds by
United States v. Aguila-Montes de Oca, 655 F.3d 915 (9th
Cir. 2011) (en banc). “[I]n general, such offenses are those
that are intrinsically wrong (malum in se) or require evil
intent.” Mendoza v. Holder, 623 F.3d 1299, 1302 (9th Cir.
2010), citing Uppal v. Holder, 605 F.3d 712, 716 n.2 (9th Cir.
2010). However, these definitions are too general to be of
much assistance in every case. Therefore, it is often helpful to
“determine whether a state crime involves moral turpitude by
comparing it with crimes that have previously been found to
involve moral turpitude.” Id., citing Nunez v. Holder, 594
F.3d 1124, 1131 & n.4 (9th Cir. 2010).

   [4] The Board has, in precedential decisions, identified
certain crimes that involve moral turpitude that are quite simi-
lar to solicitation of prostitution, including “any act of prosti-
tution, assignation, or any other lewd or indecent act,” W., 4
2264                   ROHIT v. HOLDER
I. & N. Dec. at 401-02, 404; renting a room with the knowl-
edge that it will be used for “lewdness, assignation or prosti-
tution.” Lambert, 11 I. & N. Dec. at 342; and “keeping a
house of ill-fame resorted to for the purposes of prostitution
and lewdness.” Id., citing P., 3 I. & N. Dec. 20 (1947). These
Board decisions are entitled to Chevron deference and are cer-
tainly permissible interpretations of the statute.

   On the other hand, we have also identified examples of
crimes that do not categorically involve moral turpitude, such
as public exposure, Nunez, 594 F.3d at 1138; and consensual
intercourse between a 15-year-old and a 21-year-old,
Quintero-Salazar v. Keisler, 506 F.3d 688, 693-94 (9th Cir.
2007).

   [5] Rohit was convicted for disorderly conduct involving
solicitation of prostitution under California Penal Code
§ 647(b), which reads:

    [E]very person who commits any of the following
    acts is guilty of disorderly conduct, a misdemeanor:

    ...

    (b) Who solicits or who agrees to engage in or who
    engages in any act of prostitution. A person agrees
    to engage in an act of prostitution when, with spe-
    cific intent to so engage, he or she manifests an
    acceptance of an offer or solicitation to so engage,
    regardless of whether the offer or solicitation was
    made by a person who also possessed the specific
    intent to engage in prostitution. No agreement to
    engage in an act of prostitution shall constitute a vio-
    lation of this subdivision unless some act, in addition
    to the agreement, is done within this state in further-
    ance of the commission of an act of prostitution by
    the person agreeing to engage in that act. As used in
                        ROHIT v. HOLDER                      2265
    this subdivision, “prostitution” includes any lewd act
    between persons for money or other consideration.

We hold that soliciting an act of prostitution is not signifi-
cantly less “base, vile, and depraved” than engaging in an act
of prostitution. Solicitation is the direct precursor to the act.
A person who solicits an act of prostitution does not become
appreciably more morally turpitudinous when the other party
accepts or the two engage in the act. The base act is the
intended result of the base request or offer.

   [6] Solicitation of prostitution is also closely analogous to
renting a room with the knowledge that it will be used for
prostitution. Both are intended to facilitate the act of prostitu-
tion. There is no meaningful distinction that would lead us to
conclude that engaging in an act of prostitution is a crime of
moral turpitude but that soliciting or agreeing to engage in an
act of prostitution is not. Because California Penal Code
§ 647(b) does not prohibit any conduct that does not also sat-
isfy the generic definition of conduct involving moral turpi-
tude, it is a “categorical match” with 8 U.S.C.
§ 1227(a)(2)(A)(ii).

   While we have found that public exposure and statutory
rape are not categorically crimes of moral turpitude, those
decisions do not persuade us that the Board erred in this case.
Public exposure and statutory rape have superficial similari-
ties to solicitation of prostitution in that they involve sexual
conduct, but they do not form a close analogy. Public expo-
sure might be a crime of moral turpitude in circumstances
under which “unwanted, sexually motivated exposure would
be highly threatening, intrusive, and psychologically damag-
ing to viewers,” Nunez, 594 F.3d at 1138, but we concluded
that it was not categorically a crime involving moral turpitude
because it encompassed conduct protected by the First
Amendment and de minimis provocations. Id. at 1136-38.
Rohit does not argue that solicitation of prostitution is pro-
tected speech or that it can involve de minimis acts of prosti-
2266                    ROHIT v. HOLDER
tution. Rather, solicitation of prostitution is always base, vile,
and depraved.

   Similarly, sex between an adult and a minor may be prohib-
ited, but it is not inherently morally turpitudinous. As we rec-
ognized in Quintero-Salazar, the conduct criminalized by
California’s statutory rape law was legal if the couple was
married. 506 F.3d at 693. We also reasoned that the same con-
duct was legal in other states and that California’s purpose in
passing the law was more pragmatic than moral—they were
attempting to reduce teenage pregnancies. Id. Prostitution, on
the other hand, and solicitation thereof, always involves sex-
ual exploitation. Our finding that statutory rape is not categor-
ically a crime involving moral turpitude does not provide a
close analogy to the crime of soliciting an act of prostitution.

   Rohit argues that solicitation of prostitution is not analo-
gous to prostitution because prostitution often involves
repeated acts of prostitution. This argument does not persuade
us for two reasons. First, we owe Chevron deference to the
Board’s decision in W., where it held that an ordinance that
criminalized a single act of prostitution dealt with a crime
involving moral turpitude. 4 I. & N. Dec. at 401-02, 404.
Rohit offers no authority for the proposition that acts of pros-
titution are only morally turpitudinous if repeated. If a single
act of prostitution involves moral turpitude, there is no reason
why a single act of solicitation of prostitution does not.

   Second, a crime that does not involve moral turpitude does
not become a crime involving moral turpitude through repeti-
tion. See Matter of Short, 20 I. & N. Dec. 136, 139 (Bd.
Immigration Appeals 1989) (“Moral turpitude cannot be
viewed to arise from some undefined synergism by which two
offenses are combined to create a crime involving moral tur-
pitude, where each crime individually does not involve moral
turpitude.”). So whether solicitation of prostitution involves
moral turpitude does not depend on how frequently a person
engages in the act.
                       ROHIT v. HOLDER                     2267
   Rohit also argues that California’s statute prosecutes crimes
that would not be considered prostitution under the federal
definition of prostitution applicable to 8 U.S.C.
§ 1182(a)(2)(D)(I). See Gonzalez-Zoquiapan, 24 I. & N. Dec.
549, 553 (Bd. Immigration Appeals 2008) (defining prostitu-
tion as “engaging in promiscuous sexual intercourse for hire,”
which must be “continu[ous] and regular[ ], indicating a pat-
tern of behavior or deliberate course of conduct entered into
primarily for financial gain or for other considerations of
material value”). However, Rohit is not being removed for
prostitution under section 1182(a)(2)(D)(I); he is being
removed for committing two crimes involving moral turpitude
under 8 U.S.C. § 1227(a)(2)(A)(ii). A crime does not have to
meet the federal definition of prostitution in order to consti-
tute a crime involving moral turpitude. See Gonzalez-
Zoquiapan, 24 I. & N. Dec. at 554 (assuming that a violation
of California Penal Code § 647(b) could constitute a crime
involving moral turpitude even though it did not meet the def-
inition of prostitution). Indeed, most crimes involving moral
turpitude have nothing to do with prostitution.

   [7] The Board did not err in concluding that Rohit’s con-
viction under section 647(b) of the California Penal Code
constituted a conviction of a crime involving moral turpitude.
Because Rohit was convicted of two crimes involving moral
turpitude, he was deportable under 8 U.S.C.
§ 1227(a)(2)(A)(ii), and we deny his petition for review.

  PETITION FOR REVIEW DENIED.